Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 25 January 2021 has been entered.  
Election/Restrictions
Newly submitted claims 27 and 28 are directed to a previously non-elected species. Previously, claims 5 and 6 were withdrawn as being directed towards a non-elected species, species A, as described in the restriction requirement in the Non-Final Rejection of May 12, 2020. In the amendment filed 25 January 2021, Applicant has resubmitted claims 5 and 6 directed to species A as newly added claims 27 and 28. Since Applicant previously elected species C (see Non-Final Rejection of May 12, 2020), claims 27 and 28 are withdrawn from consideration as being directed to a non-elected invention.
Response to Amendment
This Office action is responsive to the amendment filed 25 January 2021.  Claims 1-8, 11, 15-24 are canceled.  Claims 9-10, 12-14 and 25-32 are pending. Claims 10, 12, 14, 27 and 28 are withdrawn. Claims 9, 13, 25, 26 and 29-32 are being examined.
Claim Objections
Claim 31 is objected to because of the following informalities:  
Claim 31 in line 2 includes “during startup.” It is believed to be in error for - - during the startup. - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9, 13, 25-26 and 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites the limitations “a controller” and “in response to detection by the controller of a flame out in the combustor due to low air pressure.” Applicant’s specification, as filed, discloses in ¶17 that at high altitudes due to the low air pressure that the combustor may flame out. In ¶91, Applicant’s specification discloses the detection of a flame out in step 910. However, the Applicant’s specification doesn’t disclose the controller detects a specific cause of a flameout, such as low air pressure. In particular, the specification doesn’t disclose the controller receiving data from pressure sensors or some other measuring devices that would allow controller to determine the flameout was caused by low air pressure.  The foregoing is therefore found to be new matter. Claims 13, 25-26 and 29-32 depend from claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Endres (U.S. 2016/0368614) in view of Garrison (“Flameout: Why the fire in a perfectly healthy jet engine can die”).
In regards to claim 9, Endres discloses a relight system comprising: a tank of compressed gas (34, Fig. 7) included in an aircraft (¶21, ¶22); and a gas turbine engine configured as a prime power engine for the aircraft (Fig. 7, ¶29), the gas turbine engine comprising a combustor (14) and a compressor (10, 12), a controller (¶60) wherein the compressor is configured to receive compressed air from the tank during a startup of the gas turbine engine (¶24, ¶25) the compressor is configured to receive the compressed air from the tank during the startup in response to detection by the controller of a flame out in the combustor (¶24, the engine is substantially deactivated and not providing thrust which is detected by the system. ¶25, when landing sequence is aborted engine is restarted, ¶60, controller directs engine startup in response to sensor data. ¶24 and ¶25 describe the planes 
The structural configuration of the compressor is not changed by the recitation of “in response to detection by the controller of a flame out in the combustor due to low air pressure. Examiner notes that the claim doesn’t recite that the controller even controls the compressor. Thus, the additional limitation “in response to detection by the controller of a flame out in the combustor due to low air pressure” appears to be an intended use of the system that doesn’t further limit the structure of system and hence, differentiate the system from the prior art system of Endres. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114, II.
	Nevertheless, Endres teaches the controller detects whether flameout in the combustor has occurred because the controller detects whether the combustor is not operating. When the combustor is not operating, the flame is out. Endres doesn’t specifically mention that the combustor is not operating due to a flameout caused by low air pressure. Garrison describes various reasons flameout in a jet engine occurs including due to low air pressure. In particular, Garrison teaches at sufficiently high altitudes, jet engines flameout simply because they run out of oxygen. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller of Endres detect a flameout due to low air 
Regarding claim 26, Endres in view of Garrison teaches the invention as claimed and described above and Endres further teaches the gas turbine engine is configured as a prime power engine for the aircraft (Fig. 1, the system in Endres is used to restart the main engines if a landing is aborted.).
Regarding claim 29, Endres in view of Garrison teaches the invention as claimed and described above and Endres further teaches the aircraft is a first aircraft and the tank is configured to receive compressed gas from a second aircraft in-flight (In ¶56, Endres discloses the tanks are configured to be filled on the ground before flight. Hence, the tanks are configured to receive compressed gas from an external source, such as compressed gas from a second aircraft in-flight. The external source being a second aircraft in flight is a manner of operating the tank. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114 Apparatus and Article Claims — Functional Language, II. Manner of Operating The Device Does Not Differentiate Apparatus Claim From The Prior Art.)
Regarding claim 30, Endres in view of Garrison teaches the invention as claimed and described above and Endres further teaches the tank is configured to receive compressor bleed air, ram air, and/or a compressed gas from a compressed gas source that is external to the aircraft (¶56).
Claims 13, 25, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Endres (U.S. 2016/0368614) and Garrison (“Flameout: Why the fire in a Perfectly jet engine can die”), as applied to claim 9, further in view of in view of Moore (U.S. 9,074,606) and Studerus (U.S. 2014/0013765).
Regarding claim 13, Endres in view of Garrison teaches the invention as discussed above for claim 9. Endres in view of Garrison doesn’t teach the controller is configured to detect a potential compressor surge. 

Studerus teaches a surge control method for a gas turbine engine including monitoring the gas turbine engine for a potential surge condition (Abstract). In ¶4, Studerus teaches during unsteady state transient operations such as load changes but in particular during start-up and shutdown, there is an increased risk of surge. In Endres, after the combustor is turned off, the engine is started up in a transient operation. Hence, as taught by Studerus, there is an increased risk of surge. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller of compressor injection system in Endres in view of Garrison configured to detect a compressor surge and/or a potential compressor surge and to recover a pressure ratio in the compressor via an injection of compressed air from the tank into the compressor during the startup, as taught by Moore, in order to safely avoid surge conditions that can occur when the engine is started-up, as taught by Studerus.
Regarding claim 25, Endres in view of Garrison teaches the invention as claimed and described above. Endres in view of Garrison doesn’t teach a plurality of stations for receiving compressed gas.
Moore teaches injecting into the front of the compressor air bled from a later stage of the compressor (Fig. 1) or air from an external source to prevent surge (Col. 12:42-50). Moore further teaches the compressor of the gas turbine engine is configured to selectively receive the compressed gas at a plurality of stations of the compressor (Fig. 3), and the controller is configured to selectively control a pressure gradient across any of the stations (Control of the recycle or supplemental flow can be conducted to maintain differential pressure of a stream feeding the compressor, in which case the set point may be expressed as a differential pressure, Col. 4: 47-52. Example 2, in Col. 6:10-9:28, describes determining these set points for two stages in a compressor.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the system in Endres in view of Garrison, where the compressor of the gas turbine engine is configured to selectively receive the compressed gas at a plurality of stations of the compressor, and the controller is configured to selectively control a pressure gradient across any of the stations, as taught by Moore, in order to safely avoid surge conditions that can occur when the engine is started-up, as taught by Studerus.
Regarding claim 31, Endres in view of Garrison teaches the invention as discussed above for claim 9. Endres in view of Garrison doesn’t teach the controller is configured to detect a potential compressor surge during startup of the gas turbine engine. 
Moore teaches injecting into the front of the compressor air bled from a later stage of the compressor (Fig. 1) or air from an external source to prevent surge (Col. 12:42-50). A controller (20) determines a surge point (potential compressor surge). The surge point is variable and is determined from operating conditions (Col. 5:52-65). A recycle controller compares the calculated flow rate through first compressor feedline 40 to a surge point which represents the minimum allowable flow rate to safely avoid surge conditions plus a safety factor. The controller modulates a control valve so that flow is injected into the compressor to maintain a flow rate at or above the surge point (Col. 5:14-30).
Studerus teaches a surge control method for a gas turbine engine including monitoring the gas turbine engine for a potential surge condition (Abstract). In ¶4, Studerus teaches during unsteady state transient operations such as load changes but in particular during start-up and shutdown, there is an increased risk of surge. In Endres, after the combustor is turned off, the engine is started up in a transient operation. Hence, as taught by Studerus, there is an increased risk of surge. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller of compressor injection system in Endres in view of Garrison 
Regarding claim 32, Endres in view of Garrison, Moore and Studerus teaches the invention as claimed and discussed above and Moore further teaches the controller is configured to cause the compressed gas from the tank to be injected at a correspond inlet of each one of a plurality of stations of the compressor (Fig. 3- valves 15, 65 and 115 enable selective injection which are controlled by a controller. The valves allow injection at the inlet 40 to compressor 1, the inlet 90 to compressor 2 and the inlet 140 to compressor 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the system in Endres in view of Garrison, Moore and Studerus, where the controller is configured to cause the compressed gas from the tank to be injected at a correspond inlet of each one of a plurality of stations of the compressor, as taught by Moore, for the reasons previously described above.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection described above. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        

/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741